NOVEL CATALYST LAYER COMPOSITION FOR IMPROVED PERFORMANCE OF MEMBRANE ASSEMBLY ELECTRODE WITH IONIC LIQUID

Primary Examiner: Gary Harris 		Art Unit: 1727       February 26, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 01/03/2019 was considered by the examiner.

Drawings
3.	The drawings were received on 01/03/2019.  These drawings are acceptable.

Election/Restrictions
4.	Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/25/2021.
Applicant's election with traverse of Group lA in the reply filed on 01/25/2021 is acknowledged. The traversal is on the ground(s) that the species of Group lA & lB do not have mutually exclusive characteristics.  This argument is found persuasive.  The 
The restriction requirement is made FINAL.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 6-10 & 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kongkanand et al. US 2019/0267636.

 	As to Claim 1, Kongkanand discloses a membrane electrode assembly (MEA) for a polymer electrolyte membrane fuel cell (see abstract, [0001] and title).
The MEA comprising: an anodic catalyst layer comprising: carbon supported anodic catalyst particles [0033].  The anodic catalyst particles comprising particles of a metal selected from the group consisting of: platinum; and a platinum alloy [0020].   A cathodic catalyst layer comprising a mixture of: carbon supported cathodic catalyst particles [0033], the cathodic catalyst particles comprising particles of a metal selected from the group consisting of: platinum; and a platinum alloy [0020, 0041].  And an ionic liquid (additive), comprising 1-methyl-2,3,4,6,7,8-hexahydro-1H-pyrimido[1,2- a]pyrimidin-9-4F9SO3]) [0007, 0011 & 0026].
 	The polymer electrolyte membrane inherently mediating protic communication between the anodic catalyst layer and the cathodic catalyst layer (see MPEP 2112).  As shown in figure 2, the fuel cell would provide mediating protic communication between the anodic catalyst layer and the cathodic catalyst layer in fuel cell operation.
 	As to Claim 2, Kongkanand discloses the MEA as recited in claim 1, wherein the cathodic catalyst particles (nanoparticles) comprise a platinum alloy [0002, 0004, 0020 & 0041].
U.S. Patent Appln. Serial No. 16/239,082Page 3 of 8 Response to Restriction Requirement mailed November 24, 2020 Dated: January 25, 2021 	As to Claim 3, Kongkanand discloses the MEA as recited in claim 1, wherein the cathodic catalyst particles comprise a platinum-cobalt alloy [0002 & 0020].  
  	As to Claim 6, Kongkanand discloses the MEA as recited in claim 1, wherein the polymer electrolyte membrane comprises perfluorosulfonic acid (sulfonated fluoropolymers including Nafion TM [0021]).
 	As to Claim 7, Kongkanand discloses the MEA as recited in claim 1, wherein the cathodic catalyst layer comprises a solid ionomer (sulfonated fluoropolymers including Nafion TM [0021]).
 	As to Claim 8, Kongkanand discloses a membrane electrode assembly (MEA) for a polymer electrolyte membrane fuel cell (see abstract, [0001] and title).
The MEA comprising: an anodic catalyst layer comprising a mixture of: carbon supported anodic catalyst particles [0033]. 
 	The anodic catalyst particles comprising particles of a metal selected from the group consisting of: platinum; and a platinum alloy [0020]. 
4F9SO3]) [0007, 0011 & 0026]. 
 	A cathodic catalyst layer comprising a mixture of: carbon supported cathodic catalyst particles, the cathodic catalyst particles (nanoparticles) comprising particles of a metal selected from the group consisting of: platinum; and a platinum alloy [0002, 0004, 0020 & 0041]. 
 	An ionic liquid, comprising ([MTBD][C4F9SO3]) [0007, 0011 & 0026] and a polymer electrolyte membrane inherently mediating protic communication between the anodic catalyst layer and the cathodic catalyst layer (see MPEP 2112).  As shown in figure 2, the fuel cell would provide mediating protic communication between the anodic catalyst layer and the cathodic catalyst layer in fuel cell operation. 
 	As to Claim 9, Kongkanand discloses the MEA as recited in claim 8, wherein the cathodic catalyst particles comprise a platinum alloy [0002, 0004, 0020 & 0041].
 	As to Claim 10, Kongkanand discloses the MEA as recited in claim 8, wherein the cathodic catalyst particles comprise a platinum-cobalt alloy [0002 & 0020].  
	As to Claim 13, Kongkanand discloses the MEA as recited in claim 8, wherein the polymer electrolyte membrane comprises perfluorosulfonic acid (sulfonated fluoropolymers including Nafion TM [0021]).
 	As to Claim 14, Kongkanand discloses the MEA as recited in claim 8, wherein the cathodic catalyst layer comprises a solid ionomer (sulfonated fluoropolymers including Nafion TM [0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



6.	Claims 5 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kongkanand et al. US 2019/0267636.

 	As to Claim 5, Kongkanand discloses the MEA as recited in claim 1. Wherein a weight ratio of ionic liquid to carbon-supported cathodic catalyst particles is about 1:10.  
 	Kongkanand discloses a weight ratio of 0.03 to 0.50 [0009].  However, it would have been obvious to increase the weight ratio motivated to increase the internal loading of the liquid and to enhance fuel cell voltage [0031].

 	As to Claim 12, Kongkanand discloses the MEA as recited in claim 8, wherein a weight ratio of ionic liquid to carbon-supported cathodic catalyst particles in the cathodic catalyst layer is about 1:10.  
 	Kongkanand discloses a weight ratio of 0.03 to 0.50 [0009].  However, it would have been obvious to increase the weight ratio motivated to increase the internal loading of the liquid and to enhance fuel cell voltage [0031].
 	
 	In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with “sufficient specificity to constitute anticipation under the statute.” What constitutes a “sufficient specificity” is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broad range, depending on the other facts of the case, it may be reasonable to conclude that the narrow range is not disclosed with “sufficient specificity” to constitute an anticipation of the claims.  SEE MPEP 2131.03.

Further, the claims would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. Stated differently, use of known technique to improve similar devices, product or feature in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). 

Allowable Subject Matter
s 4 & 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claim 4 requires the MEA as recited in claim 3, wherein a weight ratio of platinum to cobalt in the platinum-cobalt alloy of the cathodic catalyst layer is about 10:1.  
 	Claim 11 requires the MEA as recited in claim 10, wherein a weight ratio of platinum to cobalt in the platinum-cobalt alloy in the cathodic catalyst layer is about 10:1. 
 	There is sufficient specificity when the dependent claims are added to the base claim and any intervening claim.

8.	Figures, Paragraph, Column and line numbers are provided for convenience.  However, the entire reference should be considered.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary Harris whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571).  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/GARY D HARRIS/Primary Examiner, Art Unit 1727